Citation Nr: 1037656	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to the service-
connected asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to June 1946 and 
from July 1947 to May 1948. 

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

When this matter was initially before the Board in May 2009, the 
Board denied service connection for COPD.  The Veteran appealed 
the Board's May 2009 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a March 2010 order, 
granted the parties' joint motion for remand, vacating the 
Board's May 2009 decision and remanding the case for compliance 
with the terms of the joint motion.

In July 2010 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  The 
requested opinion was received in September 2010.  Because the 
VHA opinion supports the Veteran's claim, the Board will proceed 
to adjudicate the merits of the Veteran's appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's COPD is causally related to his service-connected 
asbestosis.  


CONCLUSION OF LAW

COPD was caused or aggravated by the service-connected 
asbestosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for COPD secondary to 
the service-connected asbestosis.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In the present case, in view of the favorable 
disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
matter has been accomplished.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection is warranted for COPD.

The medical evidence shows a clinical diagnosis of COPD in 
February 2006.  Also, the Veteran is presently service-connected 
for asbestosis.  Accordingly, the central issue in the case is 
whether the Veteran's asbestosis caused or aggravated his COPD.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. at 448.  

On this issue, the pertinent evidence consists of a September 
2010 expert medical opinion by a VA pulmonologist.  The VHA 
specialist opined that it is likely that the Veteran's COPD 
underwent an increase in severity beyond the natural progress of 
the disease due to the service-connected asbestosis, despite the 
Veteran's history of smoking.  In support of this opinion, the VA 
expert explained the characteristics of COPD and asbestos.  Then, 
the VA specialist explained that COPD causes obstructive lung 
disease, while asbestosis is a more restrictive disease, but the 
combination of both disorders makes them much more severe.  The 
expert also cited two literature references.  

Upon review, the Board finds that the VA pulmonologist's 
September 2010 expert VHA medical opinion is highly probative 
because it is clear, fully explained, and has a cogent rationale 
and is based on sound reasoning.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 304 (2008).  It is also uncontroverted on this 
issue by any remaining evidence of record.  

For these reasons, the Board finds that the evidence is at least 
in a state of relative equipoise in showing that the Veteran's 
COPD has been aggravated by his service-connected asbestosis.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. at 448.  
Accordingly, service connection is warranted and his claim is 
granted.  


ORDER

Service connection for chronic obstructive pulmonary disease is 
granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


